Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARCUS COSSETTE,

Plaintiff, 20-CV-6427 (CS)

~against- ORDER OF SERVICE
DOWNSTATE CORRECTIONAL FACILITY, e¢ al,

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated at Auburn Correctional Facility, brings this pro se action
under 42 U.S.C, § 1983, alleging that Defendants violated his rights while he was incarcerated at
Downstate Correctional Facility. By order dated November 25, 2020, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).'

STANDARD OF REVIEW |

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seck relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relicf from a defendant who is immune
from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639
(2d Cir, 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ, P, 12(h)(3).

 

| Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C, § 1915(b)(1).

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 2 of 14

DISCUSSION
A. Eleventh Amendment

Plaintiff’s § 1983 claims against the New York State Department of Corrections and
Community Supervision (DOCCS) and Acting Commissioner Anthony Annucci are barred by
the Eleventh Amendment and must dismissed. “[A]s a general rule, state governments may not
be sued in federal court unless they have waived their Eleventh Amendment immunity, or unless
Congress has abrogated the states’ Eleventh Amendment immunity .. . .” Gollomp v. Spitzer, 568
F.3d 355, 366 (2d Cir. 2009). “The immunity recognized by the Eleventh Amendment extends
beyond the states themselves to state agents and state instrumentalities that are, effectively, arms
of a state.” Jd. New York has not waived its Eleventh Amendment immunity to suit in federal
court, and Congress did not abrogate the states’ immunity in enacting 42 U.S.C, § 1983, See
Trotman v. Palisades Interstate Park Comm'n, 557 F.2d 35, 40 2d Cir. 1977).

Here, Plaintiff names as defendants DOCCS and Acting DOCCS Commissioner Annucci,
who Plaintiff does not allege was involved personally in any conduct. As these defendants are
effectively arms of the State of New York, they are immune from liability under the Eleventh
Amendment. Thus, the Court dismisses Plaintiff’s claims against these two defendants.

B. Private parties

A claim for relief under § 1983 must allege facts showing that each defendant acted under
the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private
parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d
399, 406 (2d Cir, 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 US.
288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir, 2002}
(“{T]he United States Constitution regulates only the Government, not private parties.”). As

Defendants Hardy and Watkins, who are also prisoners, are private parties who do not work for

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 3 of 14

any state or other government body, Plaintiff has not stated a claim against these defendants
under § 1983. The Court therefore dismisses Plaintiff’s claims under § 1983 against these
defendants.

OF Service on Defendants Burnett, Malvarosa, Edwards, and Pavez

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. A(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summonses and complaint until the Court reviewed the complaint and ordered that summonses
be issued, The Court therefore extends the time to serve until 90 days after the date summonses
are issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F, App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Deputy Superintendent Burnett, Dr.
Malvarosa, Correction Officer Edwards, and Sergeant Pavez through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 4 of 14

issue summonses for those defendants and deliver to the Marshals Service all the paperwork
necessary for the Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

D. Unidentified “John Doe” defendants

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying an unidentified defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint,
Plaintiff supplies sufficient information to permit the New York State Attorney General to
identify “John Does #1 - #3.” It is therefore ordered that the Attorney General, who is the
attorney for and agent of the New York State Department of Corrections and Community
Supervision, must ascertain the identity and badge number of each “John Doe” whom Plaintiff
seeks to sue here and the address where each of those defendants may be served. The Attorney
General must provide this information to Plaintiff and the Court within sixty days of the date of
this order.

Within thirty days of receiving this information, Plaintiff must file a second amended
complaint naming the newly identified defendants. The second amended complaint will replace,
not supplement, the amended complaint. A second amended complaint form that Plaintiff should
complete is attached to this order. Once Plaintiff has filed a second amended complaint, the

Court will screen the pleading and, if necessary, issue an order directing the Clerk of Court to

 

2 John Does #1-#3 interacted with Plaintiff on August 28, 2019 as follows: John Doe #1
approached Plaintiff at Plaintiff's cell after an atleged assault; John Doe #2 escorted Plaintiff to
segregated housing; and John Doe #3 interviewed Plaintiff after the alleged assault. (See ECF 5,
at 3-5.)

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 5 of 14

complete the USM-285 forms with the addresses for the newly identified defendants and deliver
all documents necessary to effect service on those defendants to the U.S, Marshals Service,

E, Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Deputy Superintendent Burnett, Dr. Malvarosa, Correction Officer
Edwards, and Sergeant Pavez must serve responses to these standard discovery requests. In their
responses, these defendants must quote each request verbatim.?

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on
the docket.

The Court construes the two amended complaints (ECF 5-6) as the operative pleading
and directs the Clerk of Court to add the defendants listed in both submissions to the caption of
this action —that is: (1) the Department of Corrections and Community Supervision (DOCCS);
(2) DOCCS Acting Commissioner Anthony Annucci; (3) Hardy; (4) Watkins; (5) John Does #1, a
correction officer; (6) John Doe #2, a correction officer; (7) John Doe #3, a sergeant; (8) Burnett,
the Deputy Superintendent of Security at Downstate; (9) Dr. Malvarosa, the Medical Director at

Downstate; (10) Correction Officer Edwards and (11) Sergeant Pavez.

 

3 If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the court’s Pro Se
Intake Unit.

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 6 of 14

The Court dismisses the claims brought against DOCCS and Annucci because they are
immune from liability, see 28 U.S.C. § 1915(e)(2)(B)(iii), and dismisses all claims brought under
§ 1983 against Hardy and Watkins for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B) Gi).

The Clerk of Court is further instructed to issue summonses and complete the USM-285
forms with the addresses for Deputy Superintendent Burnett, Dr, Malvarosa, Correction Officer
Edwards, and Sergeant Pavez and deliver all documents necessary to effect service on those
defendants to the U.S. Marshals Service. The Clerk of Court is directed to mail a copy of this
order and the amended complaints (ECF 5-6) to the New York State Attorney General at: 28
Liberty Street, New York, NY 10005.

The Coutt certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See
Coppedge v. United States, 369 U.S, 438, 444-45 (1962).

SO ORDERED.
Dated: February 3, 2021

White Plains, New York ¢
HY SEIBEL

United States District Judge

 

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 7 of 14

DEFENDANTS AND SERVICE ADDRESSES

. Deputy Superintendent Burnett
Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box 445

Fishkill, NY 12524-0445

. Dr. Malvarosa

Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box 445

Fishkill, NY 12524-0445

. Correction Officer Edwards

Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box 445

Fishkill, NY 12524-0445

, Sergeant Pavez

Downstate Correctional Facility
121 Red Schoolhouse Road
P.O. Box 445

Fishkill, NY 12524-0445

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 8 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SECOND
(in the space above enter the full name(s) of the plaintifffs).) AMENDED
COMPLAINT
-against- under the Civil Rights Act,

42 U.S.C. § 1983

 

 

Jury Tria O Yes GG No

 

(check one}

 

 

__. Civ. ( )

 

 

 

(in the space above enter the full name(s) of the defendant(s). Ifyou
cannot fil the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet af paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part Addresses should not be included here.)

I. Parties in this complaint:

A, List your name, identification number, and the name and address of your current place of
confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper

ag hecessary.

 

 

 

 

 

Plaintiff's Name
ID#
Current Institution
Address
B. List all defendants’ names, positions, places of employment, and the address where each defendant

may be served. Make sure that the defendant(s) listed below are identical to those contained in the
above caption. Attach additional sheets of paper as necessary.

Defendant No. | Name Shield #
Where Currently Employed
Address

 

 

 

Rev, 01/2010 ]

 
 

 

Who did
what?

 

 

 

 

What
happened
to you?

 

 

Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 9 of 14

Defendant No. 2 Name : Shield #
Where Currently Employed
Address

 

 

 

 

Defendant No. 3 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 4 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 5 Name Shield #
Where Currently Employed
Address

 

 

 

Il. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the |

caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph, Attach additional sheets of paper as necessary,

 

 

 

 

 

 

A, In what institution did the events giving rise to your claim(s} occur?

B. Where in the institution did the events giving rise to your claim(s) occur?

C, What date and approximate time did the events giving rise to your claim(s} occur?
D. Facts:

 

 

 

 

Rev. 01/2010 2

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 10 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

Was
unyon¢
else
involved?

 

 

 

 

Who else
saw what
happened?

 

 

 

 

 

 

 

TH, Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical
treatment, if any, you required and received.

 

 

 

 

 

 

 

 

Iv. Exhaustion of Administrative Remedies:

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” Administrative remedies are also known as grievance procedures.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes = No

Rev. 01/2010 3

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 11 of 14

If YES, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

 

B, Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure?
Yes (as NO Do Not Know

Cc. Does the grievance procedure at the jail, prison or other correctional facility where your claim(s)

arose cover some or all of your claim(s)?

Yes No Do Not Know

If YES, which claim(s}?

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose?

Yes No

If NO, did you file a grievance about the events described in this complaint at any other jail,
prison, or other correctional facility?

 

 

 

 

 

Yes is
E. If you did file a grievance, about the events described in this complaint, where did you file the
grievance?
1. Which claim(s) in this complaint did you grieve?
2. What was the result, if any?
3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to

the highest level of the grievance process.

 

 

 

 

F, If you did not fife a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

 

 

Rev. 01/2010 4

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 12 of 14

 

 

 

2. If you did not file a grievance but informed any officials of your claim, state who you
informed, when and how, and their response, if any:

 

 

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies,

Vv. Relief:

State what you want the Court to do for you (including the amount of monetary compensation, if any, that

you are seeking and the basis for such amount).

 

 

 

 

 

 

 

 

 

 

 

Rev. 01/2010 5

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 13 of 14

 

 

 

VIL Previous lawsuits:

 

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

On :
action?

these
claims

 

Yes No

 

B, If your answer to A is YES, describe each lawsuit by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using
the same format.)

1, Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2.Court (if federal court, name the district; if state court, name the county) —_ __ .

 

Docket or Index number

 

 

Approximate date of filing lawsuit

 

3
4, Name of Judge assigned to your case
5
6

Is the case still pending? Yes ss No

 

If NO, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

 

on C. Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?

other Yes No
claims ————— —_—-

 

 

 

D, If your answer to C is YES, describe each lawsuit by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2, Court (if federal court, name the district, if state court, name the county} __.

 

Docket or Index number

 

4, Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Rev. 01/2010 6

 
Case 7:20-cv-06427-CS Document 26 Filed 02/03/21 Page 14 of 14

6. Is the case still pending? Yes No

 

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this __ day of , 20

Signature of Plaintiff

 

Inmate Number

 

Institution Address

 

 

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
their inmate numbers and addresses,

, 20, lam delivering

 

I declare under penalty of perjury that on this _ day of
this complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for

the Southern District of New York.

Signature of Plaintiff:

 

Rev, 01/2010 7

 
